Exhibit 10.2

 

MOMENTA PHARMACEUTICALS, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated)

 

The purpose of this Plan is to provide eligible employees of Momenta
Pharmaceuticals, Inc. (the “Company”) and certain of its subsidiaries with
opportunities to purchase shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), commencing on the date on which the
Securities and Exchange Commission (the “SEC”) declares a registration statement
on Form S-1 for the initial public offering (the “IPO”) of the Company’s Common
Stock effective (the “Effective Date”).  An aggregate of 1,024,652 shares of
Common Stock have been approved for this purpose.  This Plan is intended to
qualify as an “employee stock purchase plan” as defined in Section 423 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder, and shall be interpreted consistent therewith.

 

1.                                      Administration.  The Plan will be
administered by the Company’s Board of Directors (the “Board”) or by a Committee
appointed by the Board (the “Committee”).  The Board or the Committee has
authority to make rules and regulations for the administration of the Plan and
its interpretation and decisions with regard thereto shall be final and
conclusive.

 

2.                                      Eligibility.  All employees of the
Company, including Directors who are employees, and all employees of any
subsidiary of the Company (as defined in Section 424(f) of the Code) designated
by the Board or the Committee from time to time (a “Designated Subsidiary”), are
eligible to participate in any one or more of the offerings of Options (as
defined in Section 9) to purchase Common Stock under the Plan provided that:

 

(a)                                 they are customarily employed by the Company
or a Designated Subsidiary for more than 20 hours a week and for more than five
(5) months in a calendar year; and

 

(b)                                 they have been employed by the Company or a
Designated Subsidiary for at least ninety (90) days prior to enrolling in the
Plan; and

 

(c)                                  they are employees of the Company or a
Designated Subsidiary on the first day of the applicable Plan Period (as defined
below).

 

No employee may be granted an option hereunder if such employee, immediately
after the option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary.  For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock which the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.

 

3.                                      Offerings.  The Company will make one or
more offerings (“Offerings”) to employees to purchase stock under this Plan. 
Offerings will begin each February 1, or the first business day thereafter (the
“Offering Commencement Dates”).  Each Offering Commencement Date will begin a
twelve-month period (a “Plan Period”) during which payroll deductions will be

 

--------------------------------------------------------------------------------


 

made and held for the purchase of Common Stock at the end of the Plan Period. 
The Board or the Committee may, at its discretion, choose a different Plan
Period of twelve (12) months or less for subsequent Offerings.  Notwithstanding
anything to the contrary, the first Plan Period shall begin on the first date
that the Common Stock is publicly traded following the Company’s IPO and shall
end on January 31, 2005.

 

4.                                      Participation.  An employee eligible on
the Offering Commencement Date of any Offering may participate in such Offering
by completing and forwarding a payroll deduction authorization form to the
employee’s appropriate payroll office at least ten (10) days prior to the
applicable Offering Commencement Date.  The form will authorize a regular
payroll deduction from the Compensation received by the employee during the Plan
Period.  Unless an employee files a new form or withdraws from the Plan, his
deductions and purchases will continue at the same rate for future Offerings
under the Plan as long as the Plan remains in effect.  The term “Compensation”
means the amount of money reportable on the employee’s Federal Income Tax
Withholding Statement, excluding overtime, shift premium, incentive or bonus
awards, allowances and reimbursements for expenses such as relocation allowances
for travel expenses, income or gains on the exercise of Company stock options or
stock appreciation rights, and similar items, whether or not shown on the
employee’s Federal Income Tax Withholding Statement, but including, in the case
of salespersons, sales commissions to the extent determined by the Board or the
Committee.

 

5.                                      Deductions.  The Company will maintain
payroll deduction accounts for all participating employees.  With respect to any
Offering made under this Plan, an employee may authorize a payroll deduction in
any dollar amount up to a maximum of 15% of the Compensation he or she receives
during the Plan Period or such shorter period during which deductions from
payroll are made.  The minimum payroll deduction is such percentage of
compensation as may be established from time to time by the Board or the
Committee.

 

6.                                      Deduction Changes.  An employee may
decrease or discontinue his payroll deduction once during any Plan Period,
by filing a new payroll deduction authorization form.  However, an employee may
not increase his payroll deduction during a Plan Period.  If an employee elects
to discontinue his payroll deductions during a Plan Period, but does not elect
to withdraw his funds pursuant to Section 8 hereof, funds deducted prior to his
election to discontinue will be applied to the purchase of Common Stock on the
Exercise Date (as defined below).

 

7.                                      Interest.  Interest will not be paid on
any employee accounts, except to the extent that the Board or the Committee,
in its sole discretion, elects to credit employee accounts with interest at such
per annum rate as it may from time to time determine.

 

8.                                      Withdrawal of Funds.  An employee may at
any time prior to the close of business on the last business day in a Plan
Period and for any reason permanently draw out the balance accumulated in the
employee’s account and thereby withdraw from participation in an Offering. 
Partial withdrawals are not permitted.  The employee may not begin participation
again during the remainder of the Plan Period.  The employee may participate in
any subsequent Offering in accordance with terms and conditions established by
the Board or the Committee.

 

2

--------------------------------------------------------------------------------


 

9.                                      Purchase of Shares.  On the Offering
Commencement Date of each Plan Period, the Company will grant to each eligible
employee who is then a participant in the Plan an option (“Option”) to purchase
on the last business day of such Plan Period (the “Exercise Date”), at the
Option Price hereinafter provided for, the largest number of whole shares of
Common Stock of the Company as does not exceed the number of shares determined
by multiplying $2,083 by the number of full months in the Offering Period and
dividing the result by the closing price (as defined below) on the Offering
Commencement Date of such Plan Period.

 

Notwithstanding the above, no employee may be granted an Option (as defined in
Section 9) which permits his rights to purchase Common Stock under this Plan and
any other employee stock purchase plan (as defined in Section 423(b) of the
Code) of the Company and its subsidiaries, to accrue at a rate which exceeds
$25,000 of the fair market value of such Common Stock (determined at the
Offering Commencement Date of the Plan Period) for each calendar year in which
the Option is outstanding at any time.

 

The purchase price for each share purchased will be 85% of the closing price of
the Common Stock on (i) the first business day of such Plan Period or (ii) the
Exercise Date, whichever closing price shall be less.  Such closing price shall
be (a) the closing price on any national securities exchange on which the Common
Stock is listed, (b) the closing price of the Common Stock on the Nasdaq
National Market or (c) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal; provided, however, that, with respect to the first Plan Period,
the closing price on the Offering Commencement Date shall be the initial public
offering price provided for in the underwriting agreement entered into by the
Company in connection with the IPO.  If no sales of Common Stock were made on
such a day, the price of the Common Stock for purposes of clauses (a) and
(b) above shall be the reported price for the next preceding day on which sales
were made.

 

Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his Option at the Option Price on such date
and shall be deemed to have purchased from the Company the number of full shares
of Common Stock reserved for the purpose of the Plan that his accumulated
payroll deductions on such date will pay for, but not in excess of the maximum
number determined in the manner set forth above.

 

Any balance remaining in an employee’s payroll deduction account at the end of a
Plan Period will be automatically refunded to the employee, except that any
balance which is less than the purchase price of one share of Common Stock will
be carried forward into the employee’s payroll deduction account for the
following Offering, unless the employee elects not to participate in the
following Offering under the Plan, in which case the balance in the employee’s
account shall be refunded.

 

10.                               Issuance of Certificates.  Certificates
representing shares of Common Stock purchased under the Plan may be issued only
in the name of the employee, in the name of the employee and another person of
legal age as joint tenants with rights of survivorship, or (in the Company’s
sole discretion) in the name of a brokerage firm, bank or other nominee holder
designated by the employee.  The Company may, in its sole discretion and in
compliance with

 

3

--------------------------------------------------------------------------------


 

applicable laws, authorize the use of book entry registration of shares in lieu
of issuing stock certificates.

 

11.                               Rights on Death or Termination of Employment. 
In the event of a participating employee’s termination of employment prior to
the last business day of a Plan Period, no payroll deduction shall be taken from
any pay due and owing to an employee and the balance in the employee’s account
shall be paid to the employee or, in the event of the employee’s death, (a) to a
beneficiary previously designated in a revocable notice signed by the employee
(with any spousal consent required under state law) or (b) in the absence of
such a designated beneficiary, to the executor or administrator of the
employee’s estate or (c) if no such executor or administrator has been appointed
to the knowledge of the Company, to such other person(s) as the Company may, in
its discretion, designate.  If, prior to the last business day of the Plan
Period, the Designated Subsidiary by which an employee is employed shall cease
to be a subsidiary of the Company, or if the employee is transferred to
a subsidiary of the Company that is not a Designated Subsidiary, the employee
shall be deemed to have terminated employment for the purposes of this Plan.

 

12.                               Optionees Not Stockholders.  Neither the
granting of an Option to an employee nor the deductions from his pay shall
constitute such employee a stockholder of the shares of Common Stock covered by
an Option under this Plan until such shares have been purchased by and issued to
him.

 

13.                               Rights Not Transferable.  Rights under this
Plan are not transferable by a participating employee other than by will or the
laws of descent and distribution, and are exercisable during the employee’s
lifetime only by the employee.

 

14.                               Application of Funds.  All funds received or
held by the Company under this Plan may be combined with other corporate funds
and may be used for any corporate purpose.

 

15.                               Adjustment in Case of Changes Affecting Common
Stock.  In the event of a subdivision of outstanding shares of Common Stock, or
the payment of a dividend in Common Stock, the number of shares approved for
this Plan, and the share limitation set forth in Section 9, shall be increased
proportionately, and such other adjustment shall be made as may be deemed
equitable by the Board or the Committee.  In the event of any other change
affecting the Common Stock, such adjustment shall be made as may be deemed
equitable by the Board or the Committee to give proper effect to such event.

 

16.                               Merger.  If the Company shall at any time
merge or consolidate with another corporation and the holders of the capital
stock of the Company immediately prior to such merger or consolidation continue
to hold at least 80% by voting power of the capital stock of the surviving
corporation (“Continuity of Control”), the holder of each Option then
outstanding will thereafter be entitled to receive at the next Exercise Date
upon the exercise of such Option for each share as to which such Option shall be
exercised the securities or property which a holder of one share of the Common
Stock was entitled to upon and at the time of such merger or consolidation, and
the Board or the Committee shall take such steps in connection with such merger
or consolidation as the Board or the Committee shall deem necessary to assure
that the provisions of Section 15 shall thereafter be applicable, as nearly as
reasonably may be, in

 

4

--------------------------------------------------------------------------------


 

relation to the said securities or property as to which such holder of such
Option might thereafter be entitled to receive thereunder.

 

In the event of a merger or consolidation of the Company with or into another
corporation which does not involve Continuity of Control, or of a sale of all or
substantially all of the assets of the Company while unexercised Options remain
outstanding under the Plan, (a) subject to the provisions of clauses (b) and
(c), after the effective date of such transaction, each holder of an outstanding
Option shall be entitled, upon exercise of such Option, to receive in lieu of
shares of Common Stock, shares of such stock or other securities as the holders
of shares of Common Stock received pursuant to the terms of such transaction; or
(b) all outstanding Options may be cancelled by the Board or the Committee as of
a date prior to the effective date of any such transaction and all payroll
deductions shall be paid out to the participating employees; or (c) all
outstanding Options may be cancelled by the Board or the Committee as of the
effective date of any such transaction, provided that notice of such
cancellation shall be given to each holder of an Option, and each holder of an
Option shall have the right to exercise such Option in full based on payroll
deductions then credited to his account as of a date determined by the Board or
the Committee, which date shall not be less than ten (10) days preceding the
effective date of such transaction.

 

17.                               Amendment of the Plan.  The Board may at any
time, and from time to time, amend this Plan in any respect, except that (a) if
the approval of any such amendment by the stockholders of the Company is
required by Section 423 of the Code, such amendment shall not be effected
without such approval, and (b) in no event may any amendment be made which would
cause the Plan to fail to comply with Section 423 of the Code.

 

18.                               Insufficient Shares.  In the event that the
total number of shares of Common Stock specified in elections to be purchased
under any Offering plus the number of shares purchased under previous Offerings
under this Plan exceeds the maximum number of shares issuable under this Plan,
the Board or the Committee will allot the shares then available on a pro rata
basis.

 

19.                               Termination of the Plan.  This Plan may be
terminated at any time by the Board.  Upon termination of this Plan all amounts
in the accounts of participating employees shall be promptly refunded.

 

20.                               Governmental Regulations.  The Company’s
obligation to sell and deliver Common Stock under this Plan is subject to
listing on a national stock exchange or quotation on the Nasdaq National Market
(to the extent the Common Stock is then so listed or quoted) and the approval of
all governmental authorities required in connection with the authorization,
issuance or sale of such stock.

 

21.                               Governing Law.  The Plan shall be governed by
Delaware law except to the extent that such law is preempted by federal law.

 

22.                               Issuance of Shares.  Shares may be issued upon
exercise of an Option from authorized but unissued Common Stock, from shares
held in the treasury of the Company, or from any other proper source.

 

5

--------------------------------------------------------------------------------


 

23.                               Notification upon Sale of Shares.  Each
employee agrees, by entering the Plan, to promptly give the Company notice of
any disposition of shares purchased under the Plan where such disposition occurs
within two years after the date of grant of the Option pursuant to which such
shares were purchased.

 

24.                               Withholding. Each employee shall, no later
than the date of the event creating the tax liability, make provision
satisfactory to the Board for payment of any taxes required by law to be
withheld in connection with any transaction related to Options granted to or
shares acquired by such employee pursuant to the Plan.  The Company may, to the
extent permitted by law, deduct any such taxes from any payment of any kind
otherwise due to an employee.

 

25.                               Effective Date and Approval of Stockholders. 
The Plan shall take effect on the Effective Date, subject to approval by the
stockholders of the Company as required by Section 423 of the Code, which
approval must occur within twelve months of the adoption of the Plan by the
Board.

 

26.                               Special Provisions for First Plan Period.  The
following provisions of this Section 26 shall apply with respect to the first
Plan Period notwithstanding any provision of the Plan to the contrary:

 

(a)                                 Every eligible employee shall automatically
become a participant in the Plan for the first Plan Period at the highest
percentage of Compensation permitted under Section 5.  No payroll deductions
shall be required for the first Plan Period; however, a participant may, at any
time after the effectiveness of the Plan’s Registration Statement on Form S-8,
elect to have payroll deductions up to the aggregate amount which would have
been credited to his or her account if a deduction of fifteen percent (15%) of
the Compensation which he or she received on each pay day during the first Plan
Period had been made (the “Maximum Amount”) or decline to participate by filing
an appropriate subscription agreement.

 

(b)                                 Upon the automatic exercise of a
participant’s option on the Exercise Date for the First Plan Period, a
participant shall be permitted to purchase shares with (i) the accumulated
payroll deductions in his or her account, if any, (ii) a direct payment form the
participant, or (iii) a combination thereof; provided, however, that the total
amount applied to the purchase may not exceed the Maximum Amount.

 

* * * * *

 

6

--------------------------------------------------------------------------------